Exhibit 10.24

GREAT LAKES DREDGE & DOCK CORPORATION

(As Amended and Restated Effective January 1, 2014)

Supplemental Savings Plan

ARTICLE I

PURPOSE

The purpose of the Great Lakes Dredge & Dock Corporation Supplemental Savings
Plan (the “Plan”) is to enhance the ability of Great Lakes Dredge & Dock
Corporation (the “Company”) to attract and retain employees by providing a
select group of senior management and highly compensated employees of the
Company and its Affiliates with an opportunity to supplement their retirement
income outside of the Company’s tax-qualified Savings Plan.

ARTICLE II

DEFINITIONS

2.1 “Account” means, collectively, the Participant’s Base Salary Deferral
Account, Bonus Deferral Account, Matching Account, Profit Sharing Account and
Discretionary Contribution Account.

2.2 “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

2.3 “Base Salary” means a Participant’s regular base salary, including (i) the
amount of any deferrals or reductions under this Plan, the Savings Plan or any
other employee benefit plan of the Company or an Affiliate and (ii) any base
salary payable as a short-term disability benefit.

2.4 “Base Salary Deferral Account” means the record maintained by the Company
for each Participant for the cumulative amount of (a) Salary amounts deferred
under Sections 4.1 and 4.2 of the Plan and (b) increases or decreases to those
amounts for deemed investments as provided in Article V.

2.5 “Beneficiary” means the person or persons designated in writing by a
Participant in accordance with procedures established by the Committee to
receive the benefits specified hereunder in the event of the Participant’s
death. No beneficiary designation shall become effective until it is filed with
the Committee. If there is no such designation or if there is no surviving
designated Beneficiary, then the Participant’s surviving spouse shall be the
Beneficiary. If there is no surviving spouse to receive any benefits payable in
accordance with the preceding sentence, the duly appointed and currently acting
personal representative of the Participant’s estate shall be the Beneficiary.



--------------------------------------------------------------------------------

2.6 “Board” means the Board of Directors of the Company.

2.7 “Bonus” means the regular annual cash bonus earned by a Participant under
the Company’s annual incentive compensation plan, including the amount of any
deferrals or reductions under this Plan, the Savings Plan or any other employee
benefit plan of the Company or an Affiliate.

2.8 “Bonus Deferral Account” means the record maintained by the Company for each
Participant for the cumulative amount of (a) any Bonus deferred under Sections
4.1 and 4.2 of the Plan and (b) increases or decreases to such amount for deemed
investments as provided in Article V.

2.9 “Change in Control” means a Change in Control as defined in the Company’s
2007 Long-Term Incentive Plan, or any successor plan.

2.10 “Claimant” means a Participant or Beneficiary who files a claim pursuant to
Article XI.

2.11 “Code” means the Internal Revenue Code of 1986, as amended.

2.12 “Committee” means the committee appointed to administer the Plan as
provided in Section 9.1.

2.13 “Company” means Great Lakes Dredge & Dock Corporation.

2.14 “Compensation Committee” means the Compensation Committee of the Board.

2.15 “Disability” or “Disabled” means that the Participant (a) is unable to
engage in any substantially gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under any disability or accident
or health plan covering employees of the Company and Affiliates.

2.16 “Discretionary Contribution Account” means the record maintained by the
Company for each Participant who has an account balance for the cumulative
amount of (a) discretionary employer contributions pursuant to Section 4.5 of
the Plan and (b) increases or decreases to those amounts for deemed investments
as provided in Article V.

2.17 “Distribution Election” means the election by a Participant made in
accordance with Article VII that specifies the time and form in which the
Participant’s vested Account will be distributed.

2.18 “Eligible Employee” means an employee of the Company or an Affiliate
selected by the Committee in accordance with Article III.

 

- 2 -



--------------------------------------------------------------------------------

2.19 “Investment Fund” means any of the notional investments as may be
designated by the Company from time to time for purposes of determining the
increase or decrease in value of the Accounts. Investment Funds shall be
unfunded.

2.20 “Matching Account” means the record maintained by the Company for each
Participant who has an account balance for the cumulative amount of (a) matching
contributions pursuant to Section 4.3 of the Plan and (b) increases or decreases
to those amounts for deemed investments as provided in Article V.

2.21 “Participant” means an Eligible Employee who becomes a participant in this
Plan in accordance with Article III.

2.22 “Plan” means the Great Lakes Dredge & Dock Corporation Supplemental Savings
Plan, as amended from time to time.

2.23 “Plan Year” means the calendar year.

2.24 “Profit Sharing Account” means the record maintained by the Company for
each Participant who has an account balance for the cumulative amount of
(a) profit sharing contributions pursuant to Section 4.4 of the Plan and
(b) increases or decreases to those amounts for deemed investments as provided
in Article V.

2.25 “Salary” means a Participant’s Base Salary for services to the Company or
an Affiliate by the Participant during the Plan Year.

2.26 “Savings Plan” means the Company’s 401(k) Savings Plan or such other 401(k)
plan maintained by the Company or one of its Affiliates in which the Participant
participates.

2.27 “Separation from Service” means a “separation from service” under
Section 409A of the Code. A Separation from Service occurs if the facts and
circumstances indicate that the Company and its Affiliates reasonably anticipate
that no further services will be performed after a certain date or that the
level of bona fide services the Participant will perform after such date
(whether as an Employee or as an independent contractor) will decrease to no
more than 20 percent of the average level of bona fide services performed
(whether as an Employee or as an independent contractor) over the immediately
preceding 36-month period (or the full period of services if the Participant has
been providing services for less than 36 months). Notwithstanding the foregoing,
the employment relationship is treated as continuing while the Participant is on
military leave, sick leave or other bona fide leave of absence if the period of
leave does not exceed six months, or if longer, so long as the Participant
retains the right to reemployment with the Company or an Affiliate under an
applicable statute or contract.

2.28 “Vested Interest” means a Participant’s nonforfeitable interest in his or
her Account, determined in accordance with Article VI.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility. Eligible Employees for a Plan Year shall consist of those
management or highly-compensated employees of the Company or an Affiliate
designated by the Committee; provided, however, that any employee who is not
eligible to participate in the Savings Plan as of the first day of a Plan Year
(or such later date on which such employee first becomes eligible to participate
in the Plan for such Plan Year) shall not be considered an Eligible Employee
hereunder for such Plan Year. As of the effective date of the Plan, the Eligible
Employees shall include each employee of one of the following entities who is
employed in a Vice-President or more senior position and whose Base Salary and
projected target Bonus exceeds the compensation limit under Section 401(a)(17)
of the Code for the applicable Plan Year ($255,000 for 2013; $260,000 for 2014):
Great Lakes Dredge and Dock Corporation, Great Lakes Dredge & Dock Company, LLC
(other than employees of the L.W. Matteson Division unless they are also
employed in a vice-president or more senior position of the Company), NASDI,
LLC, Yankee Environmental Services, LLC, Terrasea Environmental Solutions LLC
and Terra Contracting Services, LLC. After the effective date of the Plan, and
commencing October 1, 2014 with respect to the 2015 Plan Year, the Company shall
determine the employees who are Eligible Employees in accordance with the
foregoing sentence as of October 1st immediately preceding the applicable Plan
Year. The Board or the Compensation Committee may, from time to time, change
which employees are Eligible Employees under the Plan.

3.2 Participation. An Eligible Employee shall become a Participant in the Plan
by electing to make a deferral of Base Salary or Bonus for a Plan Year in
accordance with Article IV or becoming entitled to a profit sharing contribution
pursuant to Section 4.4 or a discretionary employer contribution pursuant to
Section 4.5. Except as otherwise determined by the Committee, an employee shall
participate in the Plan with respect to a Plan Year only if the Company had
determined that such employee was an Eligible Employee as of October 1st
immediately preceding the first day of such Plan Year and such Eligible Employee
submitted any elections required under the Plan during the open enrollment
period offered by the Company prior to the first day of such Plan Year. No
amounts shall be deferred or allocated to a Participant’s Account under this
Plan with respect to compensation earned or services performed prior to the date
the Participant’s participation in the Plan commences.

ARTICLE IV

PARTICIPANT DEFERRALS AND EMPLOYER CONTRIBUTIONS

4.1 Deferrals. Effective for Plan Years beginning on or after January 1, 2014, a
Participant may elect to defer for each Plan Year up to 50% of the Participant’s
Salary and up to 100% of the Participant’s Bonus, subject to such additional
guidelines and limitations adopted by the Committee. Deferrals from Salary shall
be withheld in substantially equal amounts from Salary payable for the Plan Year
to which the deferral election relates. Deferrals from Bonus shall be withheld
from the Bonus otherwise payable for the Plan Year to which the deferral
election relates. Elections to defer Salary and Bonus are irrevocable, except as
otherwise provided in the Plan and permitted under Section 409A of the Code.

 

- 4 -



--------------------------------------------------------------------------------

4.2 Elections to Defer.

(a) Base Salary. Except as otherwise provided under Section 4.2(c) or (d), an
Eligible Employee may elect to defer his or her Base Salary prior to the first
day of the calendar year for which such Base Salary would be earned. Base Salary
that is payable after the last day of a Plan Year for services performed during
the final payroll period that includes the last day of such Plan Year shall be
treated as Base Salary that is earned in the subsequent Plan Year in which such
Base Salary is payable.

(b) Bonus. Except as otherwise provided under Section 4.2(c) or (d), an Eligible
Employee may elect to defer his or her Bonus prior to the first day of the
calendar year for which such Bonus would be earned.

(c) Special Rule. Notwithstanding the foregoing, to the extent the Committee
permits an Eligible Employee to commence participation in the Plan prior to the
first day of a Plan Year, such Eligible Employee may make an initial deferral
election under this Section 4.2 and an initial Distribution Election under
Section 7.1 within 30 calendar days of first becoming eligible to participate
under the Plan; provided, however, that in such event such deferral election
shall apply only to Base Salary and Bonus, as applicable, that is earned after
the date of such election. The deferral election with respect to the Bonus will
be limited to the total amount of the Bonus earned for such Plan Year multiplied
by the ratio of the number of days remaining in the performance period for which
the Bonus is earned after the date of the election over the total number of days
in the performance period.

(d) Earlier or Later Deadlines. The Committee may, in its sole discretion,
(i) establish earlier deadlines during which elections under this Section 4.2
and distribution elections under Section 7.1 must be made or (ii) permit
Eligible Employees to elect to defer performance-based Bonuses on or prior to
June 30 preceding the end of the performance period with respect to which the
Bonus for the Plan Year relates; provided, however, that (i) if the relevant
performance period does not end on December 31, the enrollment period shall end
at least six months before the conclusion of the applicable performance period,
(ii) the Eligible Employee must perform services continuously from the later of
the beginning of the performance period or the date the performance criteria are
established through the date an election is made when allowed under this
Section 4.2(d); and (iii) in no event may an election to defer performance-based
compensation be made after such a performance-based Bonus has become readily
ascertainable.

(e) Crediting of Deferrals to Deferral Accounts. The Committee shall establish
and maintain a Base Salary Deferral Account for each Eligible Employee who
elects to defer his or her Base Salary and a Bonus Deferral Account for each
Eligible Employee who elects to defer his or her Bonus under this Section 4.2.
The Participant’s Base Salary Deferral Account and Bonus Deferral Account shall
be bookkeeping accounts maintained by the Company and shall reflect the amount
of the Base Salary and Bonus credited hereunder on behalf of the Participant.
The Company shall credit elective deferrals to a Participant’s Base Salary
Deferral Account or Bonus Deferral Account as soon as administratively
practicable following the date on which the Participant’s compensation is
reduced by the amount of such elective deferral.

 

- 5 -



--------------------------------------------------------------------------------

4.3 Matching Contributions. Effective for Plan Years beginning on or after
January 1, 2014, as soon as administratively practicable following the end of
each Plan Year, the Matching Account of each Participant who was employed by the
Company or one of its Affiliates as of the last day of such Plan Year shall be
credited with a matching contribution equal to the excess of:

(a) 100% of the sum of the elective deferrals credited to the Participant’s
Deferral Account under Section 4.2 of this Plan for such Plan Year plus the
maximum amount of elective deferrals, other than catch-up contributions, that
could have been credited to the Participant’s account under the Savings Plan for
such Plan Year, excluding in each case any such elective deferrals that exceed
6% of such Participant’s compensation for such Plan Year, as defined in the
Savings Plan, but without regard to the limit imposed under 401(a)(17) of the
Code, over

(b) the maximum amount of matching contributions that could have been allocated
to the Participant’s account under the Savings Plan for such Plan Year if the
Participant had deferred the maximum amount permissible under the Savings Plan
for such Plan Year.

The Committee shall establish and maintain a Matching Account for each
Participant who is entitled to receive matching contributions under this
Section 4.3. The Participant’s Matching Account shall be a bookkeeping account
maintained by the Company and shall reflect the amount of the matching
contributions credited hereunder on behalf of the Participant. The Company shall
credit a matching contribution to a Participant’s Matching Account as soon as
administratively practicable following the end of the Plan Year for which such
contribution is made.

4.4 Profit Sharing Contributions. In addition to the matching contributions, if
any, allocated to a Participant’s Account pursuant to Section 4.3, for each Plan
Year, beginning on or after January 1, 2013, the Participant’s Profit Sharing
Account shall be credited with an amount equal to:

(a) the Profit Sharing Contribution, if any, that would have been allocated to
the Participant’s account for such Plan Year under the Savings Plan, without
regard to the limitations under Sections 401(a)(17) and 415 of the Code, which
Profit Sharing Contribution shall be determined in the sole discretion of the
Company,

(b) minus the Profit Sharing Contribution actually allocated to such
Participant’s account under the Savings Plan for such Plan Year.

The Company shall credit a profit sharing contribution to a Participant’s Profit
Sharing Account as soon as administratively practicable after the related profit
sharing contribution is allocated to the Participant’s account under the Savings
Plan. Profit sharing contributions credited to a Participant’s Profit Sharing
Account pursuant to this Section 4.4 shall vest in accordance with the terms and
conditions set forth in Section 6.2.

 

- 6 -



--------------------------------------------------------------------------------

4.5 Discretionary Contributions. In addition, for any one or more Plan Years
beginning on or after January 1, 2013, the Company may credit a discretionary
employer contribution to the Discretionary Contribution Account maintained for
the benefit of any one or more Participants, in such amount, if any, as the
Board or Compensation Committee shall determine in its sole discretion.
Discretionary employer contributions shall be or become vested in accordance
with Section 6.3. The terms of any discretionary employer contributions credited
to a Participant’s Discretionary Contribution Account shall be set forth in an
addendum to this Plan.

ARTICLE V

DEEMED INVESTMENT OF ACCOUNTS

5.1 Participant Elections. Each Participant shall make an election, at the time
and in the manner prescribed by the Committee, regarding the deemed investment
of his or her Account among the Investment Funds made available by the
Committee. If no such election is made, the Participant’s Account shall be
deemed invested in a default Investment Fund selected by the Committee from time
to time.

5.2 Investment Funds. The Committee shall determine the Investment Funds that
are available for the deemed investment of Accounts, and communicate such
available Investment Funds to Participants. The Committee may alter, modify,
eliminate or replace any Investment Fund and, if it does so, it may provide
affected Participants a different and/or modified Investment Fund in place of
the Investment Fund being altered, modified, eliminated or replaced.
Participants shall be allowed to select the Investment Funds in which their
Accounts will be deemed invested, and the portion of each Account deemed
invested in each selected Investment Funds, by communicating such selection to
the Company in such form as shall be determined by the Committee. The
Participants shall be allowed to make the selection described in the preceding
sentence in accordance with the frequency specified by the Committee, which
shall be at least annually. The Committee shall establish from time to time and
communicate to Participants a default Investment Fund in which the Accounts of a
Participant who does not select one or more Investment Funds shall be deemed
invested. The Company may invest Company assets, or establish a grantor trust to
invest assets, in Investment Funds to provide for the payment of benefits under
the Plan, but shall not be required to do so.

5.3 Valuation of Accounts. Unless otherwise determined by the Committee, each
Account shall be adjusted no less frequently than quarterly to reflect the
increases or decreases that the Accounts would have experienced had they
actually been invested in the Investment Funds chosen by the applicable
Participant (or in the default Investment Fund, if and as applicable).

ARTICLE VI

VESTING

6.1 Vesting in Base Salary Deferral Account, Bonus Deferral Account and Matching
Account. Each Participant shall be 100% vested at all times in the Participant’s
Base Salary Deferral Account, Bonus Deferral Account and Matching Account.

6.2 Vesting in Profit Sharing Account. Each Participant shall be vested in such
Participant’s Profit Sharing Account if (i) such Participant has been
continuously employed by the Company or one of its Affiliates for a period of at
least three years or (ii) such Participant’s employment with the Company and its
Affiliates terminates due to death or Disability or after the Participant has
attained age 65.

 

- 7 -



--------------------------------------------------------------------------------

6.3 Vesting in Discretionary Contribution Account. As of the date the Board or
Compensation Committee determines that a discretionary employer contribution
shall be credited to a Participant’s Discretionary Contribution Account, the
Board or Compensation Committee, as the case may be, shall determine, in its
sole discretion, the terms and conditions on which such discretionary employer
contribution, and any earnings thereon, shall be or become vested.

6.4 Vesting Upon Change in Control or Plan Termination. Each Participant shall
be 100% vested in the Participant’s entire Account, to the extent not already
vested, upon (i) a Change in Control or (ii) the termination of the Plan;
provided that any profit sharing contributions or discretionary employer
contributions credited to a Participant’s Account after the Change in Control,
and any earnings or losses with respect to such contributions, shall vest in
accordance with Section 6.2 or 6.3, as the case may be.

6.5 Effect of Violation of Certain Agreements. If a Participant violates any
restrictive covenants agreement or any non-solicitation or non-compete agreement
that the Participant has signed with the Company or an Affiliate, the
Participant shall forfeit the Participant’s entire Account under the Plan, other
than the Participant’s Base Salary Deferral Account and Bonus Deferral Account,
regardless of whether the Participant was vested in the amounts being forfeited.
The Committee shall determine whether a Participant has violated any such
agreement in its sole discretion.

6.6 Effect of Separation from Service. If a Participant incurs a Separation from
Service, that portion of his or her Profit Sharing Account or Discretionary
Account in which the Participant does not have a Vested Interest shall thereupon
be forfeited and shall not be reinstated notwithstanding any subsequent
reemployment by the Company or any Affiliate.

ARTICLE VII

DISTRIBUTIONS

7.1 Timing of Commencement of Distributions. For each Plan Year, the amounts
credited to each of the Participant’s Base Salary Deferral Account, Bonus
Deferral Account, Matching Account, Profit Sharing Account and Discretionary
Contribution Account, in each case as adjusted by any earnings or losses on such
amounts, shall be paid or commence to be paid, in the manner elected by the
Participant pursuant to Section 7.2 (or in a lump sum payment upon the
Participant’s death), upon the earliest to occur of the following distribution
dates:

(a) the six-month anniversary of the date of the Participant’s Separation from
Service or, if elected by the Participant in accordance with this Section 7.1,
any of the first, second, third, fourth or fifth anniversaries of such
Separation from Service;

(b) the date on which the Company determines that the Participant has become
Disabled;

(c) the date of the Participant’s death or

 

- 8 -



--------------------------------------------------------------------------------

(d) if elected by the Participant in accordance with this Section 7.1, a
specified distribution date that is at least three years after the last day of
the Plan Year with respect to which such Distribution Election applies.

The timing of distribution pursuant to this Section 7.1, including pursuant to
any Participant election permitted hereunder, shall apply separately with
respect to (i) the Base Salary deferred with respect to such Plan Year, (ii) the
Bonus deferred with respect to such Plan Year, (iii) the matching contribution
with respect to such Plan Year, (iv) the profit sharing contribution with
respect to such Plan Year and (v) any discretionary employer contribution with
respect to such Plan Year. All Distribution Elections by a Participant shall be
made prior to the first day of the Plan Year to which such election applies,
except to the extent that later deferral elections and Distribution Elections
are permitted pursuant to Section 4.2(c) or 4.2(d) of this Plan and Section 409A
of the Code. Distributions shall be paid or begin within 90 days after the
scheduled distribution date; provided that to the extent an amount is credited
to the Participant’s Account after such 90-day period, any distributions of such
amount that are otherwise payable prior to the date credited to the
Participant’s Account shall be payable within 45 days after the date credited to
the Participant’s Account.

7.2 Form of Distribution. A Participant shall separately elect that the amounts
credited to each of the Participant’s Base Salary Deferral Account, Bonus
Deferral Account, Matching Account, Profit Sharing Account and, to the extent
required or permitted by the Board or the Committee, Discretionary Contribution
Account with respect to each Plan Year be distributed in either (i) a lump sum
payment or (ii) annual installments over a period of up to 10 years. Each
installment shall be determined by dividing the value of the Participant’s
Account as of the applicable valuation date by the number of remaining
installments. All distributions shall be paid in cash.

7.3 Special Distribution Provisions.

(a) Default Distribution Election. If a Participant fails to make an election
specifying the time or form in which all or any portion of the amounts credited
to the Participant’s Account for a Plan Year will be paid, the Participant shall
be deemed to have elected to receive (i) a lump sum distribution, if the
Participant has failed to make an election specifying the form of payment, and
(ii) a payment upon the six-month anniversary of the Participant’s Separation
from Service, if the Participant has failed to make an election specifying the
time of payment upon Separation from Service.

(b) Small Account. Notwithstanding Sections 7.1 and 7.2, if the value of the
Participant’s Account under the Plan (and all plans required to be aggregated
with the Plan under Section 409A of the Code) is less than or equal to the
applicable dollar amount under Section 402(g)(1)(B) of the Code at any time on
or after the date of the Participant’s Separation from Service, the Committee
may provide that the recipient shall receive a lump sum payment of the
Participant’s Account, provided the payment results in the termination and
liquidation of the entirety of the Participant’s interest in the Plan (and all
plans required to be aggregated with the Plan under Section 409A of the Code).

 

- 9 -



--------------------------------------------------------------------------------

(c) Discretionary Contributions. At the time the Board or Committee determines
that a discretionary contribution will be credited to a Participant’s
Discretionary Contribution Account, the Board or Committee shall specify the
time and form of distribution of such contribution, as adjusted for any earnings
or losses thereon. Alternatively, the Board or Committee may require or permit
the Participant to elect the time and form of such distribution in accordance
with Sections 7.1 and 7.2.

7.4 Changing Distribution Elections. A Participant may change his or her
Distribution Election with respect to any Plan Year as to timing and/or form of
payment if:

(a) the change does not accelerate any payments within the meaning of
Section 409A of the Code;

(b) the Participant executes a new Distribution Election at least 12 months
prior to the earliest date payment would have commenced under the prior
Distribution Election;

(c) any payments under the new Distribution Election will not commence earlier
than five years from the date the payments would have otherwise commenced under
the prior Distribution Election; and

(d) the new Distribution Election will not take effect until 12 months after the
date it was executed by the Participant.

For purposes of this Section, payments made in the form of installments shall be
treated as a single payment.

7.5 Death.

(a) Form and Time of Payment. Notwithstanding Sections 7.1 and 7.2, in the case
of the death of a Participant, either while employed by the Company or an
Affiliate, or prior to distribution of the Participant’s entire Account, the
Participant’s Account shall be distributed to the Participant’s Beneficiary in a
lump sum as soon as administratively possible and in no event later than 90 days
following the death of the Participant.

(b) Designation of Beneficiary. A Participant may designate one or more
Beneficiaries (who may be designated contingently or successively) by filing a
written notice of designation with the Committee in such form as the Committee
may prescribe. Each designation will automatically revoke any prior designations
by the same Participant. Any Beneficiary designation will be effective as of the
date on which the written designation is received by the Committee during the
lifetime of the Participant.

7.6 Payments on Account of Failure to Comply with Section 409A of the Code. If
any portion of the Participant’s Account that has not yet been distributed must
be included in the Participant’s taxable income for a calendar year pursuant to
Section 409A of the Code, the Committee shall distribute the portion of the
Account that has been included in the Participant’s taxable income as soon as
administratively practicable.

 

- 10 -



--------------------------------------------------------------------------------

7.7 Valuation Date. In the event that any valuation date contemplated by this
Article VII is not a business day, then the valuation date shall be the
immediately preceding business day.

7.8 Change in Control. Notwithstanding anything to the contrary in this Article,
in the event that a Change in Control occurs that is also a “change in control
event” within the meaning of Section 409A of the Code, the Board, as constituted
immediately prior to such Change in Control, may elect to terminate the Plan in
accordance with Section 409A of the Code, in which case each Participant’s
Account shall be distributed to the Participant as soon as administratively
possible and in no event later than one year after the date on which the Plan is
terminated.

7.9 Permitted Acceleration of Payment. The Company may permit acceleration of
the time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan provided such acceleration would be permitted by the
provisions of Treasury Reg. §1.409A-3(j)(4), including the following events:

(a) Domestic Relations Order. A payment may be accelerated if such payment is
made to an alternate payee pursuant to and following the receipt and
qualification of a domestic relations order as defined in Section 414(p) of the
Code.

(b) Compliance with Ethics Agreements and Legal Requirements. A payment may be
accelerated as may be necessary to comply with ethics agreements with the
federal government or as may be reasonably necessary to avoid the violation of
federal, state, local or foreign ethics law or conflicts of laws, in accordance
with the requirements of Section 409A of the Code and the Treasury regulations
thereunder.

(c) Other Events. A payment may be accelerated in the Committee’s discretion in
connection with such other events and conditions as permitted by Section 409A of
the Code and the Treasury regulations thereunder.

7.10 Facility of Payment. If the Committee determines that any Participant or
Beneficiary is unable to care for his or her affairs because of illness or
injury or because he or she is a minor, any amounts due to such Participant or
Beneficiary under this Plan may be paid to any of the following, as the
Committee may determine: (i) the spouse or parent of such Participant or
Beneficiary; (ii) a legal representative or duly-appointed guardian of such
Participant or Beneficiary or (iii) some other person duly designated to receive
such payments on behalf of such Participant or Beneficiary.

ARTICLE VIII

AMENDMENT AND TERMINATION

The Board or the Compensation Committee may, at its sole discretion, amend or
terminate the Plan at any time provided that the amendment or termination shall
not adversely affect the vested or accrued rights or benefits of any Participant
without the Participant’s prior consent. Notwithstanding the foregoing, the
Company may amend the Plan at any time, without the consent of any Participant,
as necessary or desirable to comply with the requirements of Section 409A of the
Code.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATION

9.1 Committee. A Committee shall be appointed by, and serve at the pleasure of,
the Compensation Committee. The number of members comprising the Committee shall
be determined by the Compensation Committee, which may from time to time vary
the number of members. A member of the Committee may resign by delivering a
written notice of resignation to the Compensation Committee. The Compensation
Committee or the Board may remove any member, with or without cause, by
delivering a copy of its resolution of removal to such member. If no Committee
has been appointed, the Compensation Committee shall serve as the Committee.

9.2 Committee Action. The Committee shall act at meetings by affirmative vote of
a majority of the members of the Committee. Any action permitted to be taken at
a meeting may be taken without a meeting if, prior to such action, a written
consent to the action is signed by a majority of members of the Committee and
such written consent is filed with the minutes of the proceedings of the
Committee. A member of the Committee shall not vote or act upon any matter which
relates solely to himself or herself as a Participant. Any member of the
Committee may execute any certificate or other written direction on behalf of
the Committee.

9.3 Powers of the Committee. The Committee, on behalf of the Participants and
their Beneficiaries, shall enforce the Plan in accordance with its terms, shall
be charged with the general administration of the Plan, and shall have all
powers necessary to accomplish its purposes, including, but not limited to, the
following:

(a) to select the Investment Funds;

(b) to compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(c) to maintain all records that may be necessary for the administration of the
Plan;

(d) to provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(e) to make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

(f) to appoint agents and to delegate to them such powers and duties in
connection with the administration of the Plan as the Committee may from time to
time prescribe; and

(g) to take all actions necessary for the administration of the Plan.

9.4 Construction and Interpretation. The Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, which
interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary.

 

- 12 -



--------------------------------------------------------------------------------

9.5 Compensation and Expenses. The members of the Committee shall serve without
compensation for their services hereunder. The Committee is authorized at the
expense of the Company to employ such legal counsel or other advisors as it may
deem advisable to assist in the performance of its duties hereunder. Expenses
and fees in connection with the administration of the Plan shall be paid by the
Company.

ARTICLE X

MISCELLANEOUS

10.1 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as security for the fulfilling of the
obligations of the Company under this Plan. Any and all of the Company’s assets
shall be, and remain, the general unpledged, unrestricted assets of the Company.
The Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future, and the rights of
the Participants and Beneficiaries shall be no greater than those of unsecured
general creditors. It is the intention of the Company that this Plan be unfunded
for purposes of the Code and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

10.2 Non-assignability. Neither a Participant nor a Beneficiary may voluntarily
or involuntarily anticipate, assign, or alienate (either at law or in equity)
any benefit under the Plan, and the Committee shall not recognize any such
anticipation, assignment, or alienation. Furthermore, a benefit under the Plan
shall not be subject to attachment, garnishment, levy, execution, or other legal
or equitable process. Any attempted sale, conveyance, transfer, assignment,
pledge or encumbrance of the rights, interests, or benefits provided pursuant to
the terms of the Plan or the levy of any attachment or similar process
thereupon, shall be null and void and without effect.

10.3 Taxes. The Company shall deduct from all payments made under this Plan all
applicable federal or state taxes required by law to be withheld. The Company
also may, to the extent permitted under Section 409A of the Code, reduce a
Participant’s Account balance to provide for the withholding of employment taxes
pursuant to Section 3121(v) of the Code prior to the distribution of such
Account.

10.4 Governing Law. To the extent not preempted by federal law, the Plan shall
be construed in accordance with, and shall be governed by, the laws of the state
Illinois without regard to any conflict of laws provisions thereunder.

10.5 Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender and vice versa, and the
singular shall also include the plural and vice versa.

 

- 13 -



--------------------------------------------------------------------------------

10.6 No Right to Continued Employment. Nothing contained in the Plan shall
confer upon any Participant any right with respect to the continuation of the
Participant’s employment by, or consulting relationship with, the Company or an
Affiliate, or interfere in any way with the right of the Company or an
Affiliate, subject to the terms of any separate employment agreement or other
contract to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant.

10.7 Section 409A. The provisions of the Plan shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A of the Code. If the Committee determines that any amounts
payable hereunder may be taxable to a Participant under Section 409A of the
Code, the Company may (i) adopt such amendments to the Plan and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Committee determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by the Plan and/or (ii) take
such other actions as the Committee determines necessary or appropriate to avoid
or limit the imposition of an additional tax under Section 409A; provided, that
neither the Company nor any of its Affiliates nor any other person or entity
shall have any liability to a Participant or Beneficiary with respect to the tax
imposed by Section 409A of the Code.

10.8 Provisions Severable. To the extent that any one or more of the provisions
of the Plan shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

10.9 Headings. The article and section headings are for convenience only and
shall not be used in interpreting or construing the Plan.

ARTICLE XI

CLAIMS PROCEDURE AND LEGAL ACTIONS

11.1 Filing a Claim. A Participant or Beneficiary who believes that he or she is
being denied a benefit to which such Participant or Beneficiary is entitled
under the Plan may file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee
at the Company’s principal place of business.

11.2 Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply shall be forthcoming within 90 days and shall, in fact,
deliver such reply within such period. The Committee may, however, extend the
reply period for an additional 90 days for special circumstances. If the claim
is denied in whole or in part, the Committee shall inform the Claimant in
writing, using language calculated to be understood by the Claimant, setting
forth: (i) the specified reason or reasons for such denial; (ii) the specific
reference to pertinent provisions of this Plan on which such denial is based;
(iii) a description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
such information is necessary; (iv) appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review; and (v) the time
limits for requesting a review under Section 11.3.

 

- 14 -



--------------------------------------------------------------------------------

11.3 Request For Review. Within 60 days after the receipt by the Claimant of the
written decision described above, the Claimant may request in writing a review
of the determination of the Committee. Such review shall be completed by the
Committee. Such request must be addressed to the Committee, at the Company’s
then principal place of business. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such 60-day period, the Participant
shall be barred and estopped from challenging the Committee’s determination.

11.4 Review of Decision. Within 60 days after the receipt of a request for
review by the Committee, after considering all materials presented by the
Claimant, the Committee shall inform the Claimant in writing, in a manner
calculated to be understood by the Claimant, the decision setting forth the
specific reasons for the decision and any specific references to the pertinent
provisions of this Plan on which the decision is based. If special circumstances
require that the 60 day time period be extended, the Committee shall so notify
the Claimant and shall render the decision as soon as possible, but no later
than 120 days after receipt of the request for review.

11.5 Legal Actions. Any legal action involving benefits claimed or legal
obligations relating to or arising under this Plan may be filed only in Federal
District Court in the city of Chicago, Illinois. By participating in this Plan,
each Participant shall be deemed to have elected to waive any right to a jury
trial.

ARTICLE XII

EFFECTIVE DATE

The Plan was initially effective as of November 15, 2013. The Plan, as amended
and restated as set forth herein, is effective as of January 1, 2014.

The Company hereby agrees to the provisions of the Plan and in witness of its
agreement, the Company by its duly authorized officer has executed the Plan on
the date written below.

 

GREAT LAKES DREDGE & DOCK CORPORATION By:   /s/ William S. Steckel Title:   CFO
Date:   March 6, 2014

 

- 15 -